DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 8 are objected to because of the following informalities: it is not known what limitations are to be examined regarding the aforementioned Claims. See below for the appropriate interpretation that will be utilized per this Action:
Claims 7, 8: Claims 7 and 8 will be interpreted as including the limitations of Claims 1 and 2, or rather “the air conditioner outdoor heat exchanger” of Claims 1 and 2 in Claims 7, 8 will be interpreted as a shorthand version of the limitations of Claims 1, 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8 and including all the depending claims 3, 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “when the refrigerant returns to the outlet-side header pipe at the end”. It is not clear the end refers to which structural limitation, and it is not clear 
Claims 2, 7, 8 recite “an air-conditioner”. The bolded limitation has been previously recited, therefore, not only does the phrase in claims 2, 7, 8 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claims 5, 6 recite “the inlet-side header pipe”, and “the outlet-side header pipe”, and “the multiple heat transfer pipes”; one outdoor heat exchanger with the inlet-side header pipe, the outlet-side header pipe, and the multiple heat transfer pipes have been already recited in claim 1, and in claims 5 and 6, another outdoor heat exchanger is recited, therefore, it is not clear the inlet-side header pipe, the outlet-side header pipe, and the multiple heat transfer pipes recited in claims 5 and 6 refer to which one of the outdoor heat exchanger. There are lack of antecedent basis for the bolded limitations in claim 5 and 6, because, it is unclear whether or not the inlet-side header pipe, the outlet-side header pipe, and the multiple heat transfer pipes refer to the newly added outdoor heat exchanger recited in claims 5, and 6. More clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (JP 2013015289 A). 

Claim 1: Ueno discloses an air-conditioner (i.e., paragraph [16]: outdoor unit of the air conditioner) outdoor heat exchanger (i.e., 1A) comprising: 
a fin (i.e., 6); 
multiple heat transfer pipes (i.e., tubes 4 used as heat transfer tubes) thermally connected to the fin, having a flat sectional shape (i.e., paragraph [20]: tubes 4 are flat shapes), and configured such that refrigerant flows (i.e., concerning limitation “configured such that refrigerant flows”; it is a functional language, intended use) in the multiple heat transfer pipes (i.e., 4); and
header pipes (i.e., 2, 3) each connected to an inlet side (i.e., header pipe 3 connected to an inlet side; see FIG.1) and an outlet side (i.e., header pipe 2 connected to an outlet side; see FIG.1) of the multiple heat transfer pipes (i.e., 4), 
wherein the refrigerant flows through the multiple heat transfer pipes (i.e., 4) between the inlet-side header pipe (i.e., header pipe 3 connected to inlet side) and the outlet-side header pipe (i.e., header pipe 2 connected to outlet side) so that heat exchange in the outdoor heat exchanger is performed (i.e., concerning limitation “heat 
each heat transfer pipe (i.e., 4) has multiple flow paths (i.e., tubes 4 having multiple flow paths C, B, A1, A2, D, E; see FIG.1), 
the multiple heat transfer pipes (i.e., 4) are each connected to the header pipes (i.e., 2, 3) on the inlet and outlet sides (i.e., 2, 3 at outlet and an inlet sides) such that 
when the refrigerant flows from the inlet-side header pipe (i.e., header pipe 3 connected to inlet side) to the outlet- side header pipe (i.e., header pipe 2 connected to outlet side) through the multiple heat transfer pipes (i.e., 4), the refrigerant flows through the multiple heat transfer pipes (i.e., 4) in parallel (i.e., see FIG.1) toward the outlet-side header pipe (i.e., header pipe 2 connected to outlet side), 
when the refrigerant returns from the outlet-side header pipe (i.e., header pipe 2 connected to outlet side) to the inlet- side header pipe (i.e., header pipe 3 connected to inlet side) through the multiple heat transfer pipes (i.e., 4) (i.e., as shown in FIG.1 flow paths arrows indicate refrigerant flow directions), 
the refrigerant returns to the inlet-side header pipe (i.e., header pipe 3 connected to inlet side) through one of the heat transfer pipes (i.e., 4) adjacent to another one (i.e., pipes 4 are adjacent to one another; see FIG.1) of the heat transfer pipes (i.e., 4) through which the refrigerant has flowed when flowing from the inlet- side header pipe (i.e., header pipe 3 connected to inlet side) to the outlet-side header pipe (i.e., header pipe 2 connected to outlet side), 
in the inlet-side header pipe (i.e., header pipe 3 connected to inlet side), the outlet-side header pipe (i.e., header pipe 2 connected to outlet side), and the multiple 
the refrigerant flows back and forth in each system (i.e., refrigerant flows back and forth in system B/A1 as shown by arrows in FIG.1) between the inlet-side header pipe (i.e., header pipe 3 connected to inlet side) and the outlet-side header pipe (i.e., header pipe 2 connected to outlet side), and  
20when the refrigerant returns to the outlet-side header pipe (i.e., header pipe 2 connected to outlet side) at the end (i.e., end is inherent), the two systems of the flow paths of the refrigerant (i.e., system B/A1 & system A2/D are adjacent to each other; see FIG.1) are adjacent to each other.

    PNG
    media_image1.png
    746
    614
    media_image1.png
    Greyscale


Claim 2: Ueno discloses the apparatus as claimed in claim 1, 
wherein each of the inlet-side header pipe, the outlet-side header pipe, and the multiple heat transfer pipes is configured such that 
when an air-conditioner (i.e., paragraph [16]: outdoor unit of the air conditioner) operates with the outdoor heat exchanger (i.e., paragraph [16]: outdoor unit of the air conditioner) functioning as an evaporator (i.e., paragraph [77]: outdoor heat exchanger functions as evaporator during heating operation), the refrigerant having 
when the air-conditioner (i.e., paragraph [16]: outdoor unit of the air conditioner) operates with the outdoor heat exchanger (i.e., paragraph [16]: outdoor unit of the air conditioner) functioning as a condenser (i.e., paragraph [77]: outdoor heat exchanger functions as condenser during cooling operation), the refrigerant having returned from the outlet-side header pipe flows downward in the inlet-side header pipe and the refrigerant flowing toward the outlet-side header pipe flows downward in the outlet-side header pipe (i.e., concerning limitation “the refrigerant having returned from the outlet-side header pipe flows downward in the inlet-side header pipe and the refrigerant flowing toward the outlet-side header pipe flows downward in the outlet-side header pipe”; it is a functional language, intended use).  

Claim 7: Ueno discloses the apparatus as claimed in claim 1, an air-conditioner (i.e., paragraph [16]: outdoor unit of the air conditioner) comprising: the outdoor heat exchanger (i.e., 1A).

Claim 8: Ueno discloses the apparatus as claimed in claim 2, an air-conditioner (i.e., paragraph [16]: outdoor unit of the air conditioner) comprising: the outdoor heat exchanger (i.e., 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (JP 2013015289 A), in view of Yoshimura (20180100659 A1).

Claim 3 : Ueno discloses the apparatus as claimed in claim 1, but fails to disclose a slit or a cut portion is, at the fin, formed between adjacent ones of the heat transfer pipes.  
	However, Yoshimura teaches a slit or a cut portion (i.e., lugs/slits 6) is, at the fin, formed between adjacent ones of the heat transfer pipes (i.e., paragraph [10]: fin 2 includes protruding portion with lug portion with respect to tubes 1) for the purpose of promoting heat transfer between the fins and air (paragraph [6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Ueno to include a slit or a cut portion is, at the fin as taught by Yoshimura in order to promote heat transfer between the fins and air.

    PNG
    media_image2.png
    358
    416
    media_image2.png
    Greyscale

Claim 4: Ueno discloses the apparatus as claimed in claim 2, but fails to disclose a slit or a cut portion is, at the fin, formed between adjacent ones of the heat transfer pipes.  
	However, Yoshimura teaches a slit or a cut portion (i.e., lugs/slits 6) is, at the fin, formed between adjacent ones of the heat transfer pipes (i.e., paragraph [10]: fin 2 includes protruding portion with lug portion with respect to tubes 1) for the purpose of promoting heat transfer between the fins and air (paragraph [6]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Ueno to include a slit or a cut portion is, at the fin as taught by Yoshimura in order to promote heat transfer between the fins and air.

    PNG
    media_image2.png
    358
    416
    media_image2.png
    Greyscale


Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (JP 2013015289 A), in view of Hwang (20160327343 A1).

Claim 5: Ueno discloses the apparatus as claimed in claim 1, but fails to disclose at least two outdoor heat exchangers are provided along a flow direction of air 21generated 
However, Hwang teaches wherein at least two outdoor heat exchangers (i.e., heat exchangers 40 & 30) are provided along a flow direction of air 21generated (i.e., see FIG.10) in association with driving of an outdoor fan (i.e., 15), and 
an inlet-side header pipe (i.e., 81), an outlet-side header pipe (i.e., 71), and multiple heat transfer pipes (i.e., arrows show refrigerant flow paths through pipes; see FIG.5) are configured such that the number of rounds of refrigerant between the inlet-side header pipe (i.e., 81) and the outlet-side header pipe (i.e., 71) in the outdoor heat exchanger (i.e., 40) arranged on a windward side in the air flow direction is greater (i.e., number of rounds of refrigerant flow paths as shown by arrows between headers 81 and 71 of heat exchanger 40 on the upwind is greater than number of rounds of refrigerant flow paths as shown by arrows between headers 80 and 70 of heat exchanger 30 on the downwind; see FIG.5) than the number of rounds of refrigerant between an inlet-side header pipe (i.e., 81) and an outlet-side header pipe (i.e., 81) in the outdoor heat exchanger (i.e., 30) arranged on a leeward side in the air flow direction (i.e., see FIG.5 air flow direction on the upside through heat exchanger 40 then through heat exchanger 30 on the downside) for the purpose of creating small pressure difference of refrigerant 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Ueno to include two outdoor heat exchangers are provided along a flow direction of air 21generated in association with driving of an outdoor fan, and the inlet-side header pipe, the outlet-side header pipe, and the multiple heat transfer pipes are configured such that the number of rounds of refrigerant between the inlet-side header pipe and the outlet-side header pipe in the outdoor heat exchanger arranged on a windward side in the air flow direction is greater than the number of rounds of refrigerant between the inlet-side header pipe and the outlet-side header pipe in the outdoor heat exchanger arranged on a leeward side in the air flow direction as taught by Hwang in order to create small pressure difference of refrigerant between two heat exchangers, thus resulting refrigerant to flow smoothly.

    PNG
    media_image3.png
    618
    476
    media_image3.png
    Greyscale


Claim 6: Ueno discloses the apparatus as claimed in claim 2, but fails to disclose at least two outdoor heat exchangers are provided along a flow direction of air 21generated in association with driving of an outdoor fan, and the inlet-side header pipe, the outlet-side header pipe, and the multiple heat transfer pipes are configured such that the number of rounds of refrigerant between the inlet-side header pipe and the outlet-side header pipe in the outdoor heat exchanger arranged on a windward side in the air flow direction is greater than the number of rounds of refrigerant between the inlet-side header pipe and the outlet-side header pipe in the outdoor heat exchanger arranged on a leeward side in the air flow direction. 

an inlet-side header pipe (i.e., 81), an outlet-side header pipe (i.e., 71), and multiple heat transfer pipes (i.e., arrows show refrigerant flow paths through pipes; see FIG.5) are configured such that the number of rounds of refrigerant between the inlet-side header pipe (i.e., 81) and the outlet-side header pipe (i.e., 71) in the outdoor heat exchanger (i.e., 40) arranged on a windward side in the air flow direction is greater (i.e., number of rounds of refrigerant flow paths as shown by arrows between headers 81 and 71 of heat exchanger 40 on the upwind is greater than number of rounds of refrigerant flow paths as shown by arrows between headers 80 and 70 of heat exchanger 30 on the downwind; see FIG.5) than the number of rounds of refrigerant between an inlet-side header pipe (i.e., 81) and an outlet-side header pipe (i.e., 81) in the outdoor heat exchanger (i.e., 30) arranged on a leeward side in the air flow direction (i.e., see FIG.5 air flow direction on the upside through heat exchanger 40 then through heat exchanger 30 on the downside) for the purpose of creating small pressure difference of refrigerant between two heat exchangers thus resulting refrigerant to flow smoothly (paragraph [97]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Ueno to include two outdoor heat exchangers are provided along a flow direction of air 21generated in association with driving of an outdoor fan, and the inlet-side header pipe, the outlet-side header pipe, and the multiple heat transfer pipes are configured such .

    PNG
    media_image3.png
    618
    476
    media_image3.png
    Greyscale


  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to heat exchanger air conditioning apparatus:
Ito (20170241684 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        




/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763